DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ghofranian et al (US 2015/0266595; hereinafter “Ghofranian”) in view of Dobbs et al (US 5,364,046; hereinafter “Dobbs”).
Regarding claim 1: Ghofranian teaches a docking device (Figure 1; element 108) that is mounted on a first space vehicle (element 102 in Fig. 1) that performs inertial flight in space, and docks, with the first space vehicle, a second space vehicle (element 107 in Fig. 1) that performs inertial flight in space, the docking device comprising: a base ring disposed in a coupling part of the first space vehicle (element 703 in Fig. 7); a first-side capturing ring for coming into contact with the second space vehicle (element 701 in Fig. 7); six links that constitute a parallel link mechanism for coupling the base ring to the first-side capturing ring with six degrees of freedom (elements 705 in Fig. 7); and linear actuators (elements 600 in Fig. 6, elements 705 in Fig. 7; ¶131, 141), each of which incorporates a motor as a driving source (element 602 in Fig. 6; ¶132), and extends and contracts the link, wherein resistance generation mechanisms (element 604 in Fig. 6; ¶133); and comprises a sliding screw which rotates by output of the motor of the linear actuator, and reciprocates in an axial direction of the link (elements 608, 613 in Fig. 6), and which rotates in such a direction that axial force of the link is relaxed, and reciprocates in the axial direction of the link when the link receives a contact load (¶130-133), and a resistance generation circuit which generates a regenerative current in the motor (¶74; motor operated by an electric current) by rotation of the sliding screw in such a direction that the link contracts, and produces resistance force with respect to the compressive load received by the link, and which does not produce resistance force in the motor with respect to a tensile load received by the link (¶134-135; limit force applied by screw in response to load supplied).
Ghofranian teaches the apparatus and elements above but does not explicitly teach:
a docking mechanism…wherein resistance generation mechanisms, each of which generates a regenerative current in the motor of the linear actuator to produce resistance force with respect to at least a compressive load when the second space vehicle comes into contact with the first-side capturing ring and the link receives a contact load, are provided.
Dobbs teaches:
a docking mechanism (Fig. 1, 6; Abstract)…wherein resistance generation mechanisms (dynamic braking; col 7 ln 37-55), each of which generates a regenerative current in the motor (element 273 in Fig. 6; motor driven pinion gear) of the linear actuator (element 271 in Fig. 6) to produce resistance force with respect to at least a compressive load when the second space vehicle comes into contact with the first-side capturing ring and the link receives a contact load (dynamic braking dissipates the kinetic energy of the closing velocity between; col 7, ln 51-55), are provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Dobbs with the invention of Ghofranian in order to prevent damage in making contact in dissipating the kinetic energy of closing velocity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghofranian et al (US 2015/0266595; hereinafter “Ghofranian”) in view of Dobbs et al (US 5,364,046; hereinafter “Dobbs”) and further in view of Ishihara et al (US 2002/0141216; hereinafter “Ishihara”).
Regarding claim 3, Ghofranian teaches further comprising: a controller that electrically controls operation of the motors of the linear actuators (element 320 in Fig. 3), wherein each of the resistance generation mechanisms comprises a sliding screw which rotates by output of the motor of the linear actuator electrically controlled by the controller, and reciprocates in an axial direction of the link, and which rotates in such a direction that axial force of the link is relaxed, and reciprocates in the axial direction of the link, when the link receives a contact load (¶130-133).
Ghofranian in view of Dobbs teaches the apparatus and elements above but does not explicitly teach:
a PWM control circuit which controls, by pulse width modulation, a regenerative current generated in the motor by rotation of the sliding screw in such a direction that axial force of the link is relaxed with respect to a contact load received by the link.
Ishihara teaches:
a PWM control circuit (element 602 in Fig. 1) which controls, by pulse width modulation, a regenerative current generated in the motor by rotation of the sliding screw in such a direction that axial force of the link is relaxed with respect to a contact load received by the link (¶52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ishihara with the invention of Ghofranian in order to provide high efficiency and use low amount of power.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghofranian et al (US 2015/0266595; hereinafter “Ghofranian”) in view of Dobbs et al (US 5,364,046; hereinafter “Dobbs”) and further in view of Watanabe et al (JP 2004-350388; hereinafter “Watanabe”; cited in IDS dated July 31, 2019).
Regarding claim 4, Ghofranian teaches a controller that electrically controls operation of the motors of the linear actuators (element 320 in Fig. 3). 
Ghofranian in view of Dobbs teaches the apparatus and elements above but does not explicitly teach:
wherein each of the resistance generation mechanisms comprises a bridge circuit including the motor of the linear actuator electrically controlled by the controller, and four FETs, and each of the bridge circuits includes the resistance generation circuit used by selective opening and closing of a gate of each of the four FETs.
Watanabe teaches:
wherein each of the resistance generation mechanisms comprises a bridge circuit including the motor of the linear actuator electrically controlled by the controller, and four FETs, and each of the bridge circuits includes the resistance generation circuit used by selective opening and closing of a gate of each of the four FETs (Abstract; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Watanabe with the invention of Ghofranian in order to provide a highly sensitive circuit to detect imbalances.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein each of the resistance generation mechanisms comprises a bridge circuit including the motor of the linear actuator electrically controlled by the controller, and four FETs, and each of the bridge circuits includes the PWM control circuit used by selective opening and closing of a gate of each of the four FETs.
Claim 6 is allowed, as it incorporates the subject matter of claim 5 into an independent claim, substantially similar to claim 1.

Response to Arguments
Applicant's amendments and arguments filed March 10, 2022 have been fully considered but they are not persuasive. The Applicant argues that the Ghofranian reference does not teach a resistance generation circuit as recited, but as the Examiner has cited in ¶74, the motor is operated by an electric current and thus it is inherent that there is a circuit providing a current providing a means for a resistance and current in the system. Further, with regards to the resistance generation circuit which generates a regenerative current in the motor, further citation is provided to ¶134-135 which teaches a limiting force applied by the screw in response to the load supplied, which thus teaches the idea of contracting or extending freely based on the force applied.  When the mechanism is receiving a compressive load (as when it contacts an approaching space vehicle) it produces a resistance force, but when there is instead a tensile load extending the mechanism (as when it extends in preparation to contact an approaching space vehicle) there is no purpose in producing a resistance force, so it does not produce one.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857